Citation Nr: 0200960	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  94-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence under the provisions of 38 C.F.R. § 4.30 
(2001) after February 29, 1992.

2.  Entitlement to an increased evaluation for grade III-IV 
chondromalacia of the right femoral condyle and patella, 
status post knee arthrodesis with intramedullary nail 
fixation, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1992 and June 1993 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that continued the 30 percent 
evaluation for a right knee disability and denied an 
extension of a temporary total rating for convalescence under 
the provisions of 38 C.F.R. § 4.30 after February 29, 1992.

This matter was previously before the Board in February 2000 
at which time it was remanded for additional development.

The issue of entitlement to an increased evaluation for a 
right knee disability will be addressed in the remand portion 
of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no evidence demonstrating that right knee fusion 
required continued convalescent on or after March 1, 1992, or 
that it resulted in severe postoperative residuals such as an 
incompletely healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited).



CONCLUSION OF LAW

The criteria for an extension of temporary total disability 
rating based on convalescence under 38 C.F.R. Part 4, § 4.30 
are not met.  38 U.S.C.A. §§ 1155 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  The August 2000 supplemental statement of the 
case notified the veteran of the relevant laws and 
regulations, and provided the precise language of the 
criteria for a temporary total rating for convalescence.  As 
a result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  In addition, treatment records identified by 
the veteran have been obtained and associated with the claims 
file.  The factual development in this case that is reflected 
in the record indicates no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim.  38 U.S.C.A. § 5103A.

The Board also finds that the RO has complied with the 
instructions contained in its remand.  In correspondence 
dated in March 2000 the RO requested information regarding 
treatment that was not already of record and employment 
records to support the veteran's contention that his 
disability impaired his employability.  No additional records 
or information were submitted by the veteran and he failed to 
appear for his scheduled VA examination.

Factual Background

Service connection was established for a right knee 
disability in a September 1981 rating decision.

A Discharge Summary report from the Birmingham VA Medical 
Center (VAMC) shows that the veteran was admitted on December 
13, 1991.  At the time of his admission, he had disabling 
pain in his right knee with limited activity.  He had a 
history of operative procedures related to his chronic knee 
pain.  He underwent arthrodesis (fusion) of the right knee.  
His postoperative course was routine and uneventful.  His leg 
was kept immobilized with a plaster splint.  He was 
discharged to home by ambulance on December 18, 1991.  At 
that time, the veteran was ambulating independently with 
crutches.

A January 1992 rating decision granted a temporary total 
rating for convalescence from December 13, 1991, to January 
31, 1992.

A physician's note dated in January 1992 stated that the 
veteran would be unable to work for an indefinite period of 
time and that his right leg fusion would be re-evaluated in 
one month.

VAMC progress notes dated in January 1992 indicate that three 
weeks status post right knee fusion the veteran was doing 
fair.  There was appropriate tenderness at the right knee 
incision with no evidence of infection or discharge.  In 
February 1992, eight weeks status post right knee fusion, the 
veteran had medial knee pain.  His wound was noted to be well 
healed.  The right knee was casted, and he was weight bearing 
as tolerated.  An X-ray report dated in February 1992 shows 
status post arthrodesis and ostomy with fixation device in 
place.

In March 1992 the veteran underwent a VA examination.  At 
that time he walked with the help of a cane and was noted to 
drag his right leg while ambulating.  He complained of pain, 
swelling, and popping of the right knee.  Examination of the 
right knee revealed well healed scars and slight tenderness 
over the medial aspect of the right knee.  The right knee was 
swollen and measured two inches bigger than the left knee.  
Hypoesthesia was also noted over the lower and lateral aspect 
of the right knee.  X-rays of the right knee were normal with 
the exception of the presence of intramedullary nail and 
surgical fusion at the knee.

A March 1992 rating decision granted an extension of the 
veteran's temporary total rating to February 29, 1992.

A June 1992 examination report from Keith G. Vanderzyl, Jr., 
M.D., a private physician, indicates the veteran demonstrated 
a short left gait with an antalgic component.  Examination of 
the left lower extremity revealed a fused right knee and a 
right leg that was 1.5 inches shorter than the left.  There 
was full active range of motion of the foot, ankle, and right 
hip.

Analysis

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months. Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release. 38 C.F.R. § 4.30 (2001).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence ); (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited) ; 
or immobilization by cast, without surgery, of one major 
joint or more (38 C.F.R. § 4.30).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 38 
C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b).

In the present case, the evidence shows the veteran was 
hospitalized on December 13, 1991, underwent right knee 
fusion, and then was discharged on December 18, 1991.  He 
received a temporary total rating for convalescence from 
December 13, 1991 to January 31, 1992.  A March 1992 rating 
decision granted an extension of the convalescence rating to 
February 29, 1992.

A March 1992 VA examination report shows that the veteran 
walked with the aid of a cane.  His wounds were shown to be 
healed, he was not confined to his home, and use of a 
wheelchair or crutches was not required.  In addition, X-rays 
showed his knee was normal except for the presence of the 
nail.  Although he was noted to have used a cane while 
walking, such use is not prohibitive of weight bearing.  The 
only residuals that were noted were tenderness and swelling 
of the knee.  These residuals do not demonstrate the same 
level of severity as those shown in 38 C.F.R. § 4.30(a)(2) to 
warrant an extension.

Since the medical records subsequent to February 29, 1992, 
suggest the veteran's knee has healed since the right knee 
fusion was performed and that the related residuals are not 
severe, the preponderance of the evidence is against an 
extension of a temporary total rating for convalescence.  
Thus, the benefit of the doubt doctrine does not apply and 
the claim is denied. 38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Entitlement to an extension of a temporary total 
convalescence rating beyond February 29, 1992, is denied.


REMAND

The issue of entitlement to an increased evaluation for a 
right knee disability was previously before the Board in 
February 2000.  A remand was necessary at that time to allow 
the RO the initial opportunity to address the veteran's 
contention that residuals of his disability, such as 
arthritis and a shortened lower extremity, warrant separate 
evaluations based on whether separate function impairments 
exist.  The RO's August 2000 supplemental statement of the 
case failed to consider these other issues.  Moreover, while 
the record shows that the veteran failed to appear for a 
scheduled VA examination; it is unclear whether he received 
notification of the scheduled examination, as it appears that 
the veteran's address might have changed from Alabama to 
Naples, Florida.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id. 

In view of Stegall, this case must be remanded in order to 
ensure compliance with the February 2000 Board remand.  The 
Board regrets any further delay in this case. 

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
right knee disability during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.   Once the veteran's correct address 
has been verified, the RO should contact 
him and request the names, addresses and 
dates of treatment of any health care 
providers, VA or private, who provided 
treatment for his right knee disorder 
since June 1994.  After obtaining the 
necessary releases, the RO should then 
contact the providers and request copies 
of all relevant medical records that have 
not previously been obtained.  All 
records should be associated with the 
claims file.  The RO is to document all 
attempts to obtain records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

3.  The RO should schedule the veteran 
for VA examination by an orthopedist in 
order to determine the nature and current 
extent of his service-connected right 
knee disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination, and a notation 
to the effect that this record review 
took place should be included in the 
examination report.  All indicated tests, 
studies and X-rays should be performed.  
The examiner should set forth all 
objective findings regarding the right 
knee, including complete range of motion 
measurements.  The orthopedist should be 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of right knee disability.  The extent of 
any weakened movement, excess 
fatigability or incoordination associated 
with the knee disability should be 
specifically assessed.  The orthopedist 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim to include consideration of whether 
separate ratings are warranted based on 
arthritis and limitation of motion, or 
under Diagnostic Codes 5257, 5275, or any 
other potentially applicable Diagnostic 
Code.  Consideration of entitlement to 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) should be documented as 
well.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until otherwise notified.  The purpose of this remand is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 


